                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

      v.
                                                      Criminal Action No. 11-129-09 (CKK)
 JOSEPH TOLBERT, III,

           Defendant.



                         MEMORANDUM OPINION AND ORDER
                                (January 22, 2020)

       Pending before this Court is pro se Defendant Joseph Tolbert’s [1030] Motion to Reduce

Length of Disability (“Def.’s Motion”), filed pursuant to Section 504 of the Labor-Management

Reporting and Disclosure Act of 1959 (“LMRDA”), 29 U.S.C. § 504, and the United States’ [1049]

Response to Defendant’s Motion (“Govt’s Resp.”). The United States (“Government”) does not

oppose Defendant’s request for reduction “[i]n light of the unique facts presented here, the

investigation conducted by the Department of Labor, and the entire record herein[.]” See Govt’s

Resp., ECF No. 1049, at 1. The Government’s Response sets forth the applicable legal standard

and the facts relevant to Mr. Tolbert which demonstrate that the standard has been met, and as

such, this Court adopts the Government’s Response. On December 31, 2019, this Court issued a

Memorandum Opinion and Order analyzing the factors that courts consider when addressing a

request for a reduction in disability pursuant to 29 U.S.C. § 504(a), and that Memorandum Opinion

and Order are incorporated by reference herein. The Court set a hearing on Mr. Tolbert’s Motion,

which was held on January 22, 2020. Defendant Joseph Tolbert appeared pro se at the hearing,

and the Government appeared through counsel.

       Defendant’s Motion to Reduce Length of Disability, ECF No. 1030, indicates that he is


                                               1
currently employed by the Washington Hilton, and he serves as a shop steward for his union,

UNITE HERE Local 25, but he wishes “to become an organizer for Local 25.” Def.’s Motion,

ECF No. 1030, at 1. Mr. Tolbert seeks relief from the employment disability imposed by Section

504, which prohibits him from serving as a union employee or representative for thirteen years

after the date of his conviction or release from prison, whichever is later. The Court notes that Mr.

Tolbert’s term of supervised release — which commenced on October 29, 2015 — was terminated

early by this Court upon an unopposed motion by Defendant. See June 13, 2019 Mem. Op. and

Order, ECF No. 1026.

        A defendant seeking a reduction in the length of an employment disability must

demonstrate that granting relief would “not be contrary to the purposes” of the LMRDA, and he

must make a “clear demonstration” that he has been rehabilitated. See 29 U.S.C. § 504(a),

U.S.S. G. §5J1.1. In considering requests for reduction, courts generally analyze the following

three factors (which were the focus of a Department of Labor investigation in this case): “(i) the

character and gravity of the offense and its nexus to union activities; (ii) the nature of the position

sought; and (iii) the extent that the defendant is rehabilitated so as to adhere to the highest standards

of responsibility and ethical conduct under the LMRDA.” See Govt’s Resp., ECF No. 1049, at 7,

citing Carollo, 84 F. Supp. 2d at 378 n.3; Cullison, 422 F. Supp. 2d at 70-73. Because these three

factors were discussed in detail by the Government in its Response and subsequently analyzed by

the Court in its Memorandum Opinion and Order, that analysis need not be reiterated herein.

        At the January 22, 2020 hearing, Mr. Tolbert addressed the Court with regard to what his

role as a Union organizer would entail, and he demonstrated that he has been rehabilitated insofar

as he acknowledged responsibility for his prior misconduct [a drug offense] and expressed the

desire to keep moving forward with his life in a productive and positive manner. Mr. Tolbert is



                                                   2
gainfully employed, and he is actively engaged in both union and community activities. The

Government reiterated that the Department of Labor performed a thorough investigation and that

Defendant’s request for a reduction is warranted. Accordingly, it is this 22nd day of January, 2020,

       ORDERED that Mr. Tolbert’s [1030] Motion to Reduce Length of Disability is

GRANTED.



                                                     ______________/s/________________
                                                     COLLEEN KOLLAR-KOTELLY
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
